UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4630



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERMAINE R. WOODBURY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-03-501-AW)


Argued:   March 17, 2006                    Decided:   May 17, 2006


Before NIEMEYER, LUTTIG,1 and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


ARGUED: Michael Alan Wein, Greenbelt, Maryland, for Appellant.
Barbara Suzanne Skalla, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee. ON
BRIEF: Allen F. Loucks, United States Attorney, Baltimore, Maryland,
Deborah A. Johnston, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


      1
       Judge Luttig heard oral argument in this case but resigned
 from the court prior to the time the decision was filed.       The
 decision is filed by a quorum of the panel pursuant to 28 U.S.C. §
 46(d).
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).




                               -2-
PER CURIAM:

     Jermaine     R.   Woodbury     pleaded   guilty,    pursuant    to    a   plea

agreement, to distribution of 50 grams or more of cocaine base

(crack), in violation of 21 U.S.C. § 841(a), and the district court

sentenced   him   as   a   career    offender   to   a   term   of   151   months

imprisonment.2    The court also imposed an alternative discretionary

sentence of 151 months imprisonment under 18 U.S.C. § 3553(a),

taking the Sentencing Guidelines as advisory.             Under the terms of

his plea agreement, Woodbury waived his right to “appeal whatever

sentence was imposed, including any issues that relate to the

establishment of the guideline range, reserving only the right to

appeal from an upward or downward departure from the guideline range

that is established at sentencing.”           He also reserved the right to

appeal a sentence that exceeded the maximum term provided by

statute.

     Despite the waiver, Woodbury now seeks to appeal his career

offender status, arguing that the waiver is not enforceable in light

of the Supreme Court’s subsequent decision in Shepard v. United

States, 544 U.S. 13 (2005) (holding that Apprendi3 exception for

fact of a prior conviction limits sentencing court to charging



      2
       The district court departed downward from the Sentencing
 Guidelines range of 262-327 months under U.S.S.G. § 4A1.3, p.s.
 (2003) (departure for overstated criminal history), and U.S.S.G. §
 5K1.1, p.s. (departure for substantial assistance).
      3
      Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

                                      -3-
document, plea agreement and colloquy, statutory definition, or

defendant’s admissions to determine a disputed fact about a prior

conviction).   We dismiss the appeal.

      We review the validity of a waiver de novo, United States v.

Brown, 232 F.3d 399, 403 (4th Cir. 2000), and will uphold a waiver

of appellate rights if the waiver is valid and the issue being

appealed is within the scope of the waiver. United States v. Attar,

38 F.3d 727, 731-33 (4th Cir. 1994).          A waiver is valid if the

defendant’s agreement to the waiver was knowing and voluntary.

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992); United

States v. Wessells, 936 F.2d 165, 167 (4th Cir. 1991).            Generally,

if the district court fully questions a defendant regarding the

waiver of his right to appeal during the colloquy under Federal Rule

of Criminal Procedure 11, the waiver is both valid and enforceable.

Wessells, 936 F.2d at 167-68.      In United States v. Blick, 408 F.3d

162   (4th   Cir.   2005),   a   case    involving   a   waiver   virtually

indistinguishable from the waiver in this case, we held that a

waiver of the right to appeal contained in a plea agreement that was

accepted before the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), was not invalidated by the change in

the law effected by Booker because the waiver was valid and the

issue raised was within the scope of the waiver.          Blick, 408 F.3d

at 172-73.




                                   -4-
      Here, the record reveals that the district court conducted a

thorough Rule 11 inquiry and specifically questioned Woodbury about

whether he understood that he was waiving his appellate rights.

Despite Woodbury’s limited education and intellectual ability, the

record reveals that he was able to understand the consequences of

the waiver.    We conclude that the waiver is valid.

      Woodbury contends that his waiver of appeal rights is not

enforceable, first, because he did not agree to a sentence that he

views, post-Shepard, as an incorrect, unconstitutional, and illegal

application of the Sentencing Guidelines and the “Career Offender

Statute.”4    He also contends that certain provisions of his plea

agreement     preclude   a    valid   waiver   of   the   district   court’s

determination that he is a career offender.           Finally, he contends

that the waiver does not preclude a challenge to his sentence on

constitutional grounds, citing Attar, 38 F.3d at 732.

      Woodbury’s arguments are foreclosed by Blick, which rejected

the defendant’s claim that he could not have knowingly waived his

rights under Booker before it was decided.          Blick, 408 F.3d at 170-

71.   Like the defendant in Blick, Woodbury was sentenced under the

pre-Booker and pre-Shepard guidelines, exactly as contemplated in

his plea agreement.          Blick, 408 F.3d at 172-73.       In Blick, we



       4
       Woodbury is referring to 28 U.S.C. § 994(h), which directs
 the Sentencing Commission to assure that the guidelines specify a
 sentence at or near the maximum authorized prison term for adults
 who commit a third felony drug offense or violent crime.

                                      -5-
distinguished the defendant’s situation from the one presented in

Attar and United States v. Broughton-Jones, 71 F.3d 1143 (4th Cir.

1995), where “the errors allegedly committed by the district courts

were    errors   that   the   defendants   could   not   have   reasonably

contemplated when the plea agreements were executed.”           Blick, 408

F.3d at 172.

       Woodbury agreed to forego his right to appeal the district

court’s determination of his career offender status, agreed to give

up his right to appeal “whatever sentence is imposed, including any

issues that relate to the establishment of the guideline range,” and

reserved only the right to appeal a departure or a sentence that

exceeded the statutory maximum.     Woodbury’s claim that the district

court erred in sentencing him as a career offender falls squarely

within the scope of his waiver.

       Accordingly, we dismiss the appeal.



                                                                 DISMISSED




                                   -6-